Citation Nr: 1034582	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-16 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special adaptive 
equipment or adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to the benefit currently sought 
on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In May 2009, the Board remanded this case for further evidentiary 
development to include obtaining additional records and according 
the Veteran a new examination regarding her appellate claim.  The 
record reflects that additional evidence was obtained, the 
requisite VA examination was accomplished in November 2009, and 
that all other development directed by the remand has been 
completed.  Accordingly, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board previously noted in the 
May 2009 remand that the issue of entitlement to special 
monthly compensation based upon need for the aid and 
attendance of another person or upon housebound status had 
been raised by the record, and was referred back to the RO 
for appropriate disposition.  However, the documents 
assembled for the Board's review does not reflect that 
further action has been taken on this issue below.  
Accordingly, this issue is again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The Veteran is service-connected for bilateral hearing loss, 
degenerative disc disease of the lumbar spine, degenerative disc 
disease of the cervical spine, cerebral dysrhythmia with 
associated seizure equivalent, and chronic bronchitis with 
pulmonary fibrosis.

3.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran's service-connected 
disabilities permanently cause the loss of use of a hand or foot; 
permanent impairment of vision of both eyes; or ankylosis of a 
knee or hip.


CONCLUSION OF LAW

The Veteran does not meet the criteria for a certificate for VA 
financial assistance for the purchase of an automobile with 
adaptive equipment or for the purchase of adaptive equipment 
alone.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.326, 3.808, 
17.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in July 2007, which is clearly prior to 
the August 2007 rating decision that is the subject of this 
appeal.  In pertinent part, this letter informed the Veteran of 
what was necessary to substantiate her current appellate claim, 
what information and evidence she must submit, what information 
and evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in her possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate her 
claim and the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

The Board also notes that the Veteran has actively participated 
in the processing of her case, and the statements submitted in 
support of her claim have indicated familiarity with the 
requirements for the benefits sought on appeal.  For example, in 
statements dated in March 2009, May 2009, and August 2010, the 
Veteran's accredited representative cited to relevant statutory 
and regulatory provisions regarding her current appellate claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be demonstrated 
... that any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various medical records were obtained and considered in 
conjunction with this appeal.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of her 
claim, and nothing indicates she has identified the existence of 
any relevant evidence that has not been obtained or requested.  
As detailed in the May 2009 remand, although she requested a 
hearing in conjunction with this appeal it has been deemed 
withdrawn.  Moreover, she was accorded VA medical examinations 
regarding this case in July 2007 and November 2009 which included 
relevant findings for resolution of the current appeal based upon 
both physical evaluation of the Veteran and an accurate 
understanding of her medical history.  Additionally, no 
inaccuracies or prejudice has been demonstrated with respect to 
these examinations.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

A certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and necessary 
adaptive equipment will be made where the claimant- veteran's 
service-connected disabilities result in one of the following: 
(i) loss or permanent loss of use of one or both feet; (ii) loss 
or permanent loss of use of one or both hands; or (iii) permanent 
impairment of vision of both eyes.  For entitlement to assistance 
in the purchase of adaptive equipment only, the claimant-veteran 
must have, as the result of a service-connected disease or 
injury, ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of balance, propulsion, etc., could be 
accomplished equally well by an amputation stump prosthesis.  38 
C.F.R. §§ 3.350(a)(2)(i), 4.63.

Analysis 

Initially, the Board notes that the Veteran is service-connected 
for bilateral hearing loss, degenerative disc disease of the 
lumbar spine, degenerative disc disease of the cervical spine, 
cerebral dysrhythmia with associated seizure equivalent, and 
chronic bronchitis with pulmonary fibrosis.  However, as detailed 
below, the Board finds that these service-connected disabilities 
do not result in the impairment required for a certificate of 
eligibility for assistance in acquiring an automobile or other 
conveyance with special adaptive equipment or adaptive equipment 
only.

Initially, the Board observes that the Veteran has never been 
diagnosed with ankylosis of either knee and/or hip.  Although the 
record reflects she does have vision problems, to include 
findings of glaucoma, she has no service-connected disabilities 
manifested by any impairment of vision.  As such, she is not 
entitled to the benefit sought on appeal on this basis.

The Board acknowledges that the evidence, including the July 2007 
and November 2009 VA examinations, reflect the Veteran requires 
the use of a wheelchair for transportation, and can only transfer 
with assistance.  Moreover, the November 2009 VA examiner 
estimated that the Veteran had 8 percent loss of use of her upper 
extremities, and 90 percent loss of use of her lower extremities.  
Nevertheless, the record does not reflect that this loss of use 
is due to her service-connected disabilities.  Rather, the 
November 2009 VA examiner concluded that this loss of use was due 
to nonservice-connected rheumatoid arthritis.  Her treatment 
records also reflect severe impairment due to her rheumatoid 
arthritis.  Further, the November 2009 VA examiner opined that 
the service-connected disabilities were not the cause of or 
adjunct to the Veteran's rheumatoid arthritis which is an 
acquired autoimmune disorder unrelated to her service-connected 
disabilities or her activities in service.  

No competent medical evidence is of record which specifically 
refutes the findings of the November 2009 VA examiner.  
Consequently, the Board must find that the preponderance of the 
competent and credible evidence of record does not show that the 
Veteran's service-connected disabilities permanently cause the 
loss of use of a hand or foot.

For these reasons, the Board concludes that the preponderance of 
the evidence is against the Veteran's current appellate claim.  
As the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal must be denied.

In making the above determination, the Board does not dispute the 
fact that the Veteran does have loss of use of her lower 
extremities, and does not wish to convey any lack of sympathy for 
her situation.  Unfortunately, the preponderance of the evidence 
reflects that this loss of use is due to a nonservice-connected 
disability that is unrelated to service to include her already 
service-connected disabilities.  The law does not provide for a 
certificate of eligibility for assistance in acquiring an 
automobile or other conveyance with special adaptive equipment or 
adaptive equipment only due to impairment caused by nonservice-
connected disability(ies).


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special adaptive 
equipment or adaptive equipment only is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


